Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 03/31/2022 have been entered. Claims 1-3, 5, 6, 8-11, 13-15 are pending in the application, claims 4, 7, and 12 are cancelled, claims 14 and 15 are new. The claim objections are withdrawn in view of the amendment. The 112 rejections are withdrawn in view of the arguments and amendment.
Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Polston fails to teach until a predefined amount of the solid sand has been removed, examiner notes intended use of an apparatus claim and carries no patentable weight for the apparatus claims; Poltson’s system is capable of the function, at least through operator control ([0012]), further Polston teaches the process must be stopped to unload the material from the collection box when the box is completely filled with solid material ([0021]). 
In response to applicant’s argument that Polston and the rejections of record fail to teach biosolids, biosolids are interpreted in view of the instant specification to include one or more of sewage, sludge, animal waste, etc. (instant specification [0003]). While Polston does not specifically teach the slurry contains biosolids (one or more of sewage, sludge, animal waste, etc.), Polston teaches collection systems including but not limited to sewers, digesters, etc, with examples using sewers, which inherently include sewage, sludge, and organic matter. Even if sludge were not inherent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that organic matter or sludge would be a component of a sewer or digester as evidenced by Dvorak [0006]).
Claim Interpretation
Biosolids are interpreted in view of the instant specification to include one or more of sewage, sludge, animal waste, etc. (instant specification [0003]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Polston (US PG Pub 2015/0360259) with evidence from Dvorak (US PG Pub 2012/0329139). 
With respect to claim 1, Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, particular to cleaning and removal of solid and liquid materials therefrom (abstract), cleaning includes removal of sand and debris ([0003, 0064]) a system for de-sanding a treatment system, including a submersible pump for pumping a slurry of solids and liquids out of the sewer (pump 16 [0045]), sand a debris are removed ([0064]), such that the submersible pump is configured to pump a mixture of water with a solid sand material and a biosolid contained in a liquid or slurry holding device (the sewer, clarifier, or digester, [0011]), a debris tank (waste container 20, [0045]), directly connected to the pump via a hose (slurry hose 18, [0050]); and a decant hose that is directly connected to the debris tank and configured to directly engage with the liquid or slurry holding device (decant hose 22, Fig. 1), the submersible pump with a positive pressure allows return/decanting of the slurry water ([0021] wherein the submersible pump is configured to return a portion of the material from the at least one debris tank to the liquid or slurry holding device via the at least one decant hose), the pump pumps all or substantially most of the pressurized water and debris into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and water is decanted from the container through the decant hose ([0050], wherein the solid sand material is removed and the at least one type of biosolids located within the mixture of the water), submersible pump 16 and waste container 20 (debris tank), mounted on truck 40 (Figures 1-2, 4, and 6, [0045]), deployed from a vehicle. 
While Polston does not specifically teach the slurry contains biosolids (one or more of sewage, sludge, animal waste, etc.), the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). Polston teaches collection systems including but not limited to sewers, digesters, etc, with examples using sewers, which inherently include sewage, sludge, and organic matter. Even if sludge were not inherent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that organic matter or sludge would be a component of a sewer or digester as evidenced by Dvorak [0006]).
Applicant amended to require the submersible pump is configured to continue to pump the mixture of water and the solid sand material and the biosolid contained in the liquid or slurry holding device and return the portion of the mixture of the water and at least a portion of the biosolid to the liquid or slurry holding device until a predefined amount of the solid sand has been removed from the liquid or slurry holding device.
The limitation of configured to continue to pump until a predetermined amount of solid sand has been removed from the liquid or slurry holding device, is an intended use of an apparatus claim and carries no patentable weight, Poltson’s system is capable of the function, at least through operator control ([0012]), further Polston teaches the process must be stopped to unload the material from the collection box when the box is completely filled with solid material ([0021]). 
With respect to claim 2, the system of claim 1 is taught above. Polston teaches debris and sand [0064]) into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and slurry water is decanted from the container through the decant hose, such that substantially most of the water and debris are removed, and only water is returned ([0050], a majority portion of solid sand material is removed from the mixture of water, from the at least one liquid or slurry holding device) the system removes sand ([0003]).  
With respect to claim 3, the system of claim 1 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
With respect to claim 5, the system of claim 1 is taught above. Polston teaches the submersible pump pumps all or substantially most of the pressurized water and debris (biosolids and sand: the use of a digester implies the presence of organic matter or sludge, Polston teaches debris and sand [0064]) into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and slurry water is decanted from the container through the decant hose, such that substantially most of the water and debris are removed, and only water is returned ([0050], a portion of the biosolid in the mixture of the water is removed upon return of the portion of the mixture of the water to the liquid or slurry holding device).
With respect to claims 6 and 11, Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, (liquid or slurry holding devices), particular to cleaning and removal of solid and liquid materials therefrom (abstract), cleaning includes removal of sand and debris ([0003, 0064]), a method for de-sanding a treatment system, waste container 20 (debris tank), mounted on truck 40 (Figures 1-2, 4, and 6, [0045]), arriving via a vehicle, cleaning and removal of solids and liquid materials, including sand ([0064]), while Polston does not specifically teach the slurry contains a biosolid, sewers and digesters inherently contain organic matter or sludge – biosolids, further the use of a digester implies the presence of organic matter / sludge, as evidenced by Dvorak [0006]), wherein liquid or slurry holding device contains therein a mixture of water with a solid sand material and a biosolid; submersible pump 16 deployed from the truck (Figures 1-2, 4, and 6) deploying a submersible pump from the vehicle, for pumping a slurry of solids and liquids out of the sewer (pump 16 [0045], such that the submersible pump is configured to pump the mixture contained in the liquid or slurry holding device); waste container 20 ([0045], Figures 1-2, 4, and 6) providing a debris tank on the vehicle, slurry hose 18, ([0050], Figs. 1, 2, 4, and 6) debris tank directly connected to the submersible pump and the liquid or slurry holding device via a hose, pumping the mixture of water with the solid sand material and the biosolid into the debris tank via the submersible pump; decant hose 22, (Fig. 1, [0050]) a decant hose that is directly connected to both the debris tank and the liquid or slurry holding device, the submersible pump with a positive pressure allows return/decanting of the slurry water ([0021]), returning a portion of the mixture of water from the a debris tank to the liquid or slurry holding device via the submersible pump through the decant hose, the pump pumps all or substantially most of the pressurized water and debris into the waste container resulting in a clean container ([0064]), the solids and water separate in the container 20, and water is decanted from the container through the decant hose ([0050]) removing a portion of the sand material from the mixture of the water. Polston further teaches positive pressure forces the water through the decant hose ([0050]), that decanted water allows for solid materials to remain in suspension so that they can be more easily removed by the pump, and that high pressure water produces a slurry of waste material, solids, and liquids in the waste collection system and improves cleaning operations ([0050-0059, 0018-0021], forming an agitated mixture of the water, remaining sand material and the biosolid). 
While Polston does not specifically teach the slurry contains biosolids (one or more of sewage, sludge, animal waste, etc.), Polston teaches collection systems including but not limited to sewers, digesters, etc, with examples using sewers, which inherently include sewage, sludge, and organic matter. Even if sludge were not inherent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that organic matter or sludge would be a component of a sewer or digester as evidenced by Dvorak [0006]).
With respect to claim 8, the method of claim 6 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
With respect to claims 9 and 14, the methods according to claims 6 and 11 are taught above. Polson teaches submsible pump 16, slurry hose 18, waste container 20, and decant hose 22 ([0045-0050], as discussed above), and that decanted water allows for solid materials to remain in suspension so that they can be more easily removed by the pump, and that high pressure water produces a slurry of waste material, solids, and liquids in the waste collection system and improves cleaning operations ([0050-0061, 0018-0021], forming an agitated mixture of the water, remaining sand material and the biosolid), as discussed above. Polston further teaches the process must be stopped to unload the material from the collection box when the box is completely filled with solid material ([0022], pumping until a predefined amount of the solid sand has been removed from the liquid or slurry holding device).
With respect to claim 13, the method of claim 11 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US PG Pub 2015/0360259) in view of Dvorak (US PG Pub 2012/0329139), and Taylor (US 4,040,960).
With respect to claims 10 and 15, the methods of claims 6 and 11 are taught above. Polston fails to teach dewatering the agitated mixture with the predefined amount of the solid sand removed to separate the biosolid from the water. However, dewatering fluids from clarifiers and digesters is known in the art. Taylor teaches cleaning and processing catch basin waste (abstract), filtering out coarse and abrasive materials and particulates (col 6 lines 1-14), and agitation in agitated equalization tank 26, providing degritted flow to a dewatering means (col 7 lines 6-26), dewatering means by standard equipment including belt pressure filtration, separation can be suitable for mobile truck mounted operations, allowing for discharge of controlled moisture content material (col 9 lines 58-col 10 line 65, dewatering the agitated mixture with the predefined amount of the solid sand removed to separate the biosolid from the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Taylor’s dewatering into Polston’s system in order to provide solids that will approximate soil and have significant positive value (col 10 lines 45-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777